         Case 1:21-cr-00053-CJN Document 11-1 Filed 03/29/21 Page 1 of 2




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530


                                                      March 26, 2021

Martin H. Tankleff, Esq.
mtankleff@metcalflawnyc.com

Steven A. Metcalf II, Esq.
metcalflawnyc@gmail.com


       Re:      United States v. Edward Jacob Lang
                Case No. 21-CR-53 (CJN)


Dear Counsel:

        On February 26, 2021 and March 8, 2021, I provided the following materials via USAFx,
as preliminary discovery in this case:

   •   102 Search Warrant photos
   •   6 videos from social media
   •   4 Getty videos
   •   21 Pacific Press photos
   •   Files from your client’s Instagram and Facebook accounts


        Screen shots of the related materials are enclosed as an attachment to this letter. Please
note the materials auto-delete after 60 days. Please download them before then.

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
         Case 1:21-cr-00053-CJN Document 11-1 Filed 03/29/21 Page 2 of 2




that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        Additional materials are being compiled and others will be provided after the entry of a
Protective Order in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,




Enclosure(s)
cc:
                                                 2
